Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the vertical direction. Claim 1 states “holding a borosilicate glass tube vertically using a first holding device”  and later recites a “vertical orientation” however it is unclear what Applicant deems as vertical(ly).  There are no dimensions claimed regarding the glass tube, no orientation of the tube relative to a plane of an apparatus, the plane of gravity, or the axis of the tube, thus the, “vertical orientation” is indefinite.
Claim 1 is indefinite because it is unclear what applicant intends by “associated with” given the term associated the broadest reasonable interpretation it could mean related, connected, linked, correlated, similar, alike, affiliated, incorporated, combined, joined.  It is unclear what Applicant intends “associated” to mean in claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dichter (US 2282993) and further in view of Kuwabara (US 20090099000).
Regarding claims 1, 6 and 8-9, Dichter discloses a method for producing a glass vessel, comprising:
holding a glass tube (9), what is considered vertically, using a first holding device, chuck 8,
holding an open end portion of the glass tube Fig 1
using a second holding device, chuck 10, spaced apart from the first holding device along the axis of tube (9), see at least Fig 1.
Dichter discloses applying heat to the tube (9), by at least one burner (35, 35’) so as to soften the glass tube and separate a portion to form a bottom portion and form a glass vessel (Page 4; Col 1; lines 54-65) (Burner embodiments described at least Page 1, Col 1; lines 16-34, Page 2; Col 1; lines 16-17,)
Dichter discloses producing a glass ampoule, or vial, however Dichter does not disclose the composition of glass or the step of performing a fire-blast treatment of an inner surface of the open end portion of the vial, or vessel as required by present claim 1.
In an analogous art Kuwabara discloses forming vials from borosilicate glass tubes for use in pharmaceutical products as known in the art and evidenced by Kuwabara [0002]-[0003].  It would have been obvious to one of ordinary skill in the art to use borosilicate glass as motivated by Kuwabara that the composition of glass is suitable for pharmaceutical glass containers, vials, ampoules or other equivalents manufactured from glass tubes.
Kuwabara additionally discloses a step of fire-blasting the internal surface of the vial to reduce eluted alkali components [0008]-[0009], [0016]-[0017] carried out with a point burner (at least [0012]-[0013] claims 7, 9, 11).  It would have been obvious to one of ordinary skill in the art to carry out fire blasting by means of a point burner on the internal surface of the vial in the method of Dichter as taught by Kuwabara with the motivation of reducing alkali elution.
Applying the fire blasting via a point burner which is considered associated with the second holding device, as taught by Kuwabara necessarily requires at least one of,
Applying heat to the borosilicate tube, applying heat to the separated open end portion to heat the internal surface as taught by Kuwabara.
Although the combined teachings of Dichter and Kuwabara do not explicitly disclose the alternative limitation of fire-blasting during a period after applying heat to the separated open end portion and prior to releasing the glass vessel from the second holding device it would be obvious to one of ordinary skill in the art to perform the fire-blasting prior to releasing the glass vessel as motivated by reducing the eluted alkali components prior to use of the vessel.
 Regarding claim 2, The following cases have upheld the fact that it would be obvious to one of ordinary skill in the art to optimize parameters through routine experimentation:
In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. 

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 


The combined teachings of Dichter and Kuwabara disclose the claimed invention except for the temperature of the exterior of the vessel during the fire-blast treatment. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the temperature of the exterior of the borosilicate glass since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to discover the optimum heat range for the borosilicate gals for the purpose of separation of the tube to form the vessel and/ or softening of the tube (At least page 1, Col 1; lines 16-26 of Dichter),
Alternatively, the combined teaching of Dichter and Kuwabara disclose the claimed invention except for temperature of the exterior of the vessel during the fire-blast treatment.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimum fire-blast temperature, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to fire-blast the glass vessel at the necessary temperature for the purpose of reducing the alkali components as taught by Kuwabara.
	Regarding claims 4-5, Kuwabara discloses fire blasting with an oxygen flammable gas flame [0011]/[0021] thus containing at least some degree of oxonium ions.
Regarding claim 7, the combustion resulting from the point burner with the vessel with a narrowed neck would result in gas evacuation due to the turbulent flow against the closed end of the bottle.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dichter (US 2282993) and Kuwabara (US 20090099000) as applied above and further in view of Haselhoset (US 20120060558)
Regarding claim 3, Dichter and Kuwabara discuss knowing the temperature of the glass however fail to disclose the method of measuring the temperature of the glass.
In an analogous art Haselhoset discloses the use of an optical pyrometer to measure temperature of glass.  It would have been obvious to measure temperature using the known optical pyrometer taught by Haselhoset because both Dichter and Kuwabara control the temperature of the glass and one skilled in the art would be motivated to know the temperature in order to optimize the heating means of the burners for shaping the glass vessel or fire blasting.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of copending Application No. 15/567818 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3 and 6 of copending Application No. 15/567818 disclose all of the limitations of fire blasting of claim 1 of present application, the formation of the vial is a “conventional” process stated in [0047] of copending Application No. 15/567818, claims 1 and 4 of copending Application No. 15/567818 recite the temperature of claim 2 of the present application,  claim 5 of copending Application No. 15/567818 recites the limitation of claim 3 of the present application, claim 7 of copending Application No. 15/567818 recites the limitation of claim 6 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 15/567636 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3 of copending Application No. 15/567636 disclose all of the limitations of fire blasting of claim 1  and 6 of present application [0083]-[0084] disclose a conventional vial molding method and this would be obvious to one skilled in art in view of Dichter above, temperature of 15/567636 shown in Fig 9a-b.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4  of copending Application No. 15/567624 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3 of copending Application No. 15/567624 disclose all of the limitations of fire blasting of claim 1  and 6 of present application [0038] disclose a conventional vial molding method, temperature of 15/567624 shown in Fig 9a-b.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Examiner does not concede to Applicants remarks filed 04/07/2022 nevertheless they no longer apply to the present rejection.  Applicant’s arguments with respect to claim(s) 04/07/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741